IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JoHN CARSON, §
PLAINTIFF, §
§

v. § CIVIL CASE No. 3:17-CV-3353-S-BK
§
OCWEN LoAN SERVICING LLC ANI) §
BANK oF NEW YoRK MELLON, §
DEFENDANTS. §

ORDER ACCEPTING FINDINGS. CONCLUSIONS AND RECOMMENDATION
OF 'I`HE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions and Recornmendation of the United States Magistrate Judge. Accordingly,

Defendants’ Mofionfor Summary Judgment is GRANTED, and this case is DISMISSED.

sIGNEDthiS §§ gday GfJanuary, 2019.

 

UNITED sTATEs DISTRICT JUDGE

 

